Citation Nr: 1029081	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran had active service from October 1965 to September 
1968, including service in Vietnam.  

In October 2007, the Board of Veterans' Appeals (Board) reopened 
a claim for service connection for a back disorder and remanded 
both the reopened claim and the claim for service connection for 
a psychiatric disability to the Department of Veterans Affairs 
(VA) Regional Office in Hartford, Connecticut (RO) for additional 
development.  VA evaluations were subsequently conducted, and 
there has been substantial compliance with the October 2007 
remand.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2006, 
and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for a psychiatric 
disorder and for a low back disability, and he has otherwise been 
assisted in the development of his claims.

2.  The Veteran's statements that he has experienced psychiatric 
problems since service are competent, non-credible, non-probative 
evidence.

3.  A November 2004 private physician's opinion linking the 
Veteran's current psychiatric disorder to service is not 
probative.

4.  A March 2010 VA examiner's conclusion, based on physical 
examination and a review of the claims files, that the Veteran's 
current psychiatric disorder was not causally related to service 
is competent, credible, and highly probative evidence.

5.  November 2009 and May 2010 VA opinions, based on a review of 
the claims files and on examination in May 2010, that the 
Veteran's current low back disability is causally related to 
service is competent, credible, and highly probative evidence.

6.  The Veteran does not have a psychiatric disorder that is due 
to an event or incident of his active service.

7.  The Veteran has a low back disability that is causally 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the 
Veteran in March and May 2004, prior to adjudication, which 
informed him of the requirements needed to establish entitlement 
to service connection for the disabilities at issue.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letters.  

A March 2006 letter to the Veteran provided information 
concerning evaluations and effective dates that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA evaluations were 
conducted in 2009 and 2010.

All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the 
issues decided herein.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claims, including at his June 2006 personal hearing.  All general 
due process considerations have been complied with by VA, and the 
Veteran has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  



Analyses of the Claims

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

Service Connection Claims

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that the 
appeal will be denied.

The Veteran's service treatment records do not reveal any 
complaints or findings of a psychiatric disorder, including on 
his separation medical history and medical examination reports in 
August 1968.

As a general matter, a separation examination report is generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness; it is akin to a statement of diagnosis or 
treatment and is therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

The diagnoses on VA hospitalization for back problems in August 
1974 included borderline personality.  The Veteran said that 
after service he attended Mitchell College for two years and then 
went to the University of Maryland, where he "flipped out."  He 
dropped out of college in 1971; he said that he was in private 
group therapy in 1972.  Because of the Veteran's extremely 
restless and unusual behavior, there were repeated psychiatric 
consultations; other than his grandmother's death, it was 
considered unclear what precipitated the Veteran's actions.  The 
Veteran complained of "bipolar depression."  Hospital records 
reveal that he was quite upset about family problems and his 
inability to develop relationships with women.  

Greenwich Hospital records for March 1977 reveal that the Veteran 
had wandering thoughts and rambling speech.

Greenwich Hospital records from July 1994 to March 2009 reveal 
treatment for psychiatric problems.  It was noted in October 1994 
that the Veteran had repeated hospitalizations for major 
affective disorder.  A schizoaffective disorder was diagnosed 
beginning in November 1994.

According to an October 1994 statement from W. Hampton, M.D., the 
Veteran had been seen at the psychiatric clinic for the past 20 
years.  According to a November 2004 statement from Dr. Hampton, 
the Veteran had been receiving psychiatric outpatient treatment 
at the Greenwich Hospital clinic for many years for symptoms of 
posttraumatic stress disorder (PTSD), with many of his symptoms 
related to stress and trauma incurred during his Vietnam 
experience, including near death explosive attacks and 
visualization of mangled corpses following battle.

The Veteran was awarded disability benefits by the Social 
Security Administration in November 1994, effective in June 1993, 
for psychiatric and back disabilities.

The Veteran testified at his travel board hearing in June 2006 
that he was upset with aspects of the Vietnam War and the way it 
was perceived by other people, that he was depressed when he 
returned from Vietnam, that he was seen for his psychiatric 
problems in 1969 and 1971 but these records are not available, 
and that he began initial psychiatric treatment in approximately 
1982.

The Veteran was provided a VA psychiatric evaluation in March 
2010, which included review of the claims files.  Shipwash v. 
Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 
(1995) (Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of a veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008) (Holding that it is not necessary for a VA 
medical examiner to specify review of the claims folder where it 
is clear from the report that the examiner has done so and is 
familiar with the claimant's extensive medical history).  The 
Veteran complained that the government should have done a better 
job with the Vietnam War but did not talk about a specific 
stressor; he denied a history of nightmares or flashbacks.  The 
examiner concluded that the Veteran's symptomatology did not meet 
the criteria for a diagnosis of major depressive disorder or 
PTSD.  The Axis I diagnosis was bipolar disorder; rule out 
schizoaffective disorder, by history.  The examiner concluded 
that the Veteran's psychiatric disorder was not causally related 
to service because there was no evidence of mental health 
problems until 1977, with initial treatment in 1982, and no 
evidence connecting his psychiatric disorder to service.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

The Board finds the March 2010 VA medical examination report 
against the claim more probative than the evidence in favor of 
the claim.  Although the November 2004 private medical statement 
from Dr. Hampton notes that the Veteran has symptoms of PTSD due 
to service stress and trauma, earlier medical reports from Dr. 
Hampton, including in October 1994, September 1998, and November 
2001, diagnose other disorders and do not mention PTSD.  Dr. 
Hampton said in October 1994 that the Veteran had a long history 
of severe psychiatric impairment, namely major bipolar disorder 
with mood swings.  There is no evidence that Dr. Hampton has 
reviewed the Veteran's service treatment records.  Moreover, the 
Veteran has not claimed specific service stressors, including at 
his June 2006 personal hearing, but rather has contended that he 
was upset by the way the war was conducted and the lives that 
were lost.  

Requisite for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).

Of particular pertinence to this matter, it has been held that a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The initial post-service evidence of a psychiatric disorder was 
not until August 1974, which is almost six years after service 
discharge.  During the Veteran's hospitalization in August 1974 
initially for back disability, it was reported that the Veteran 
was having psychiatric problems due to family matters; there was 
no mention that the Veteran's psychiatric problems, diagnosed as 
a borderline personality, were related to service.  

The opinion from the VA examiner who saw the Veteran in March 
2010 is based on a review of the entire claims files and includes 
a rationale that discusses the evidence of record, including the 
lack of evidence of a psychiatric disorder at service separation.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  

The Board has considered the written statements on file in 
support of the Veteran's service connection claim.  To the extent 
that he has alleged that he has had depression since service, the 
Board finds this contention not credible, as the objective 
evidence of record does not substantiate his allegation.  The 
normal service discharge examination, the absence of evidence of 
problems for several years after service, and the March 2010 
opinion against the claim contradict his assertion.  
Consequently, service connection for a psychiatric disorder is 
denied.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the claim for service connection for a 
psychiatric disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Low Back Disability

The Veteran seeks service connection for a low back disability.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the evidence 
supports a granting of service connection for the disability and 
the claim will be granted.  

The Veteran's service treatment records reveal that he complained 
of back pain in October 1966; x-rays of the lumbar spine were 
normal.  It was reported on his August 1968 separation medical 
history report that he had chronic low back aches, with 
intermittent symptoms that started after an accident in January 
1965; he was asymptomatic at present.  His spine was normal on 
discharge examination in August 1968.

The Veteran was hospitalized at a VA facility in August 1974 with 
complaints of back pain from an injury in service when he fell 
out of a jeep.  The diagnosis was rule out resolving disc L5-S1.

According to a September 1975 statement from G. A. Gallo, M.D., 
the Veteran was seen in April 1974 with complaints of back pain 
from a 1967 injury when he fell out of a jeep.  The diagnosis was 
disc disease at L4-L5.

A September 1975 statement from H. C. Mendoza, D.C., reveals that 
the Veteran was treated for chronic right sciatic radiculitis 
from "10-31-74 thru 3-19-74."

The Veteran underwent back surgery at Greenwich Hospital in March 
1977.

The Veteran was granted SSA disability effective June 1993 for 
his psychiatric and back disorders.

According to an August 1998 statement from E. E. Hansen, M.D., 
who operated on the Veteran in March 1977 for herniated discs, 
the surgical findings were compatible with the Veteran's 
contention that his back was injured in service when he was 
thrown from a jeep.

The Veteran testified at his personal hearing in June 2006 that 
he injured his back in service in February 1967 when he was 
thrown from a jeep.  

After review of the claims files in November 2009, a VA physician 
opined that there was no objective evidence of pre-existing back 
impairment or post-service injury prior to the 1977 surgery and 
that it was at least as likely as not that the Veteran's back 
pain started in service.  The reviewer noted that the medical 
literature suggested that it took on average 10 years from the 
time of injury to development of degenerative joint or disc 
disease.

According to a May 2010 evaluation of the Veteran's back 
disability by another VA health care provider, who had reviewed 
the claims files, the Veteran had lumbar degenerative joint 
disease and anterior osteophytosis at multiple levels and 
decreased intervertebral disc space with vacuum phenomenon at the 
L3-L4 and L4-L5 levels.  The examiner opined that, based on a 
review of the claims files and examination of the Veteran, as 
well as a cited medical report, the Veteran's current back 
condition was most likely cause by or the result of his service 
back injury.  

Because there are back complaints in service, continuity of 
complaints of back problems due to service beginning in 1974, and 
nexus evidence in favor of the claim, the Board finds that 
service connection for a low back disability is warranted.  

In reaching this decision, the Board emphasizes that it does not 
express an opinion as to the severity of the Veteran's low back 
disability.  The question of service connection involves a 
determination of the etiology of a disorder, but not its 
severity.  The question of its severity is one of rating, not of 
service connection.  Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, each 
having a distinct meaning as specified by Congress). 




ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a low back disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


